Citation Nr: 0900938	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  06-20 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  


FINDING OF FACT

The evidence does not show that the veteran is unemployable 
due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a grant of TDIU have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.19 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, required notice was completed by a 
letter dated in April 2005.  With respect to the duty to 
assist, the veteran's VA treatment records have been 
obtained, and there is no indication of any additional 
relevant records that the RO failed to obtain.  While the 
veteran was not afforded a VA examination during the 
development of the instant claim, the veteran underwent a VA 
diabetes mellitus examination approximately five months 
before he filed the instant TDIU claim, and all of  the 
veteran's service-connected disabilities stem from his 
diabetes mellitus.  Furthermore, during that examination, the 
veteran discussed the impact his diabetes mellitus and 
related disabilities have had on his employment.  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.    

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.

II. Unemployability Determination

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  Age may not be 
considered as a factor in evaluation of unemployability or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  There must be a 
determination that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age or non- service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.

The veteran contends that his service-connected disabilities 
prevent him from securing or following substantially gainful 
employment.  The veteran is service connected for type II 
diabetes mellitus, rated 20 percent disabling; left 
(dominant) upper extremity diabetic peripheral neuropathy, 
rated 20 percent disabling; right upper extremity diabetic 
peripheral neuropathy, rated 10 percent disabling; left lower 
extremity diabetic peripheral neuropathy, rated 10 percent 
disabling; and right lower extremity diabetic peripheral 
neuropathy, rated 10 percent disabling. The veteran's 
combined disability rating is 60 percent, and because his 
disability ratings all stem from a single etiology, they are 
considered one rating for unemployability compensation 
entitlement.  Therefore, he meets the schedular criteria for 
TDIU consideration. 

The veteran underwent a VA diabetes mellitus examination in 
November 2004.  During the examination, the veteran reported 
that he was retired and had ceased working as a machine 
operator in January 2004 due to a massive layoff.  He also 
reported that he had been diagnosed with diabetes mellitus at 
least 20 years ago and that prior to his retirement, his 
diabetes mellitus had not interfered with his ability to 
work.  Moreover, the veteran reported that working seemed to 
be beneficial to him because it kept him more active.  He 
also reported that he was able to perform household chores, 
such as taking out the garbage, unloading groceries, and 
moving furniture with assistance.  A physical examination of 
the veteran failed to reveal any difficulty ambulating, and 
the examiner noted that he veteran walked with a normal gait 
and required no assistive devices.  Additionally, the 
veteran's muscle strength and deep tendon reflexes were noted 
to be good in bilateral upper and lower extremities, and the 
veteran had intact sensation in both his hands and feet.

VA treatment records fail to reflect that the veteran's 
diabetes mellitus symptomology has increased since the date 
of his VA diabetes mellitus examination.  The veteran's 
reported blood sugar levels, urinalysis results, and  
retinopathy diagnosis remain consistent.  Accordingly, there 
is no evidence to suggest that the veteran's diabetes 
mellitus and related conditions are currently more disabling 
than they were at the time of the veteran's last VA 
examination.

An inquiry to the Social Security Administration (SSA) 
revealed that the veteran was receiving SSA benefits based on 
his age, rather than a disability.  Additionally, an inquiry 
submitted to the veteran's former employer revealed that the 
veteran had been employed with that company in general 
assembly for approximately 25 years and that he had lost no 
time due to a disability in the twelve months preceding his 
termination of employment in January 2004.

The evidence fails to show that the veteran is unable to 
pursue a substantially gainful occupation due to his service-
connected disabilities.  The evidence reflects that the 
veteran was gainfully employed for approximately 25 years 
with the same company, and the veteran was diagnosed with 
diabetes mellitus during approximately 20 of those 25 years.  
At his VA diabetes mellitus examination, the veteran reported 
that he believed that employment was beneficial to his health 
because it required him to stay active.  Additionally, there 
is no evidence to suggest that the veteran has any difficulty 
ambulating or performing work commensurate with his education 
and experience, and the veteran's former employer reported 
that he had not missed any work due to a disability in the 
last year of his employment.  Moreover, while the veteran is 
receiving SSA benefits due to his age, age is not a factor 
when determining eligibility for TDIU.

As such, the current medical evidence fails to reflect that 
the veteran is unemployable as a result of his service-
connected disabilities.  Accordingly, the veteran's claim for 
a TDIU is denied.


ORDER

A total disability rating based on individual unemployability 
(TDIU) is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


